      Case: 3:18-cv-00860-JJH Doc #: 19 Filed: 05/05/20 1 of 7. PageID #: 1197




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Jaquone L. Phillips,                                            Case No. 3:18-cv-860

                        Petitioner,


        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

Ronald Erdos, Warden,

                        Respondent.


                                       I.    INTRODUCTION

        Petitioner Jaquone L. Phillips filed a pro se petition for a writ of habeas corpus under 28

U.S.C. § 2254, concerning his conviction on charges of murder and possessing weapons while under

a disability in the Allen County, Ohio Court of Common Pleas. (Doc. No. 1). Magistrate Judge

Kathleen B. Burke reviewed the petition as well as the related briefing pursuant to Local Rule

72.2(b)(2) and recommends I dismiss the petition. (Doc. No. 14). Phillips filed objections to Judge

Burke’s Report and Recommendation. (Doc. No. 17). Respondent filed a response to Phillips’

objections. (Doc. No. 18). For the reasons stated below, I overrule Phillips’ objections and adopt

Judge Burke’s Report and Recommendation.

                                       II.    BACKGROUND

        On March 11, 2015, a jury found Phillips guilty of one count of murder with a firearm

specification and one count of having a weapon while under a disability. The trial court

subsequently sentenced Phillips to an aggregate sentence of 20.5 years to life in prison. (Doc. No. 9-

1 at 36-37).
      Case: 3:18-cv-00860-JJH Doc #: 19 Filed: 05/05/20 2 of 7. PageID #: 1198



        Phillips does not object to Judge Burke’s description of the factual and procedural

background of his state court proceedings. Therefore, I adopt those sections of the Report and

Recommendation in full. (Doc. No. 14 at 2-9).

                                         III.      STANDARD

        Once a magistrate judge has filed a report and recommendation, a party to the litigation may

“serve and file written objections” to the magistrate judge’s proposed findings and

recommendations, within 14 days of being served with a copy. 28 U.S.C. § 636. Written objections

“provide the district court with the opportunity to consider the specific contentions of the parties

and to correct any errors immediately . . . [and] to focus attention on those issues – factual and legal

– that are at the heart of the parties’ dispute.” Kelly v. Withrow, 25 F.3d 363, 365 (6th Cir. 1994)

(quoting United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981) and Thomas v. Arn, 474 U.S.

140, 147 (1985)). A district court must conduct a de novo review only of the portions of the

magistrate judge’s findings and recommendations to which a party has made a specific objection. 28

U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3).

                                        IV.     DISCUSSION

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) prohibits the

issuance of a writ of habeas corpus “with respect to any claim that was adjudicated on the merits in

State court proceedings unless the adjudication of the claim:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the Supreme Court
          of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
          facts in light of the evidence presented in the State court proceeding.”

        28 U.S.C. § 2254(d). “The prisoner bears the burden of rebutting the state court's factual

findings ‘by clear and convincing evidence.’” Burt v. Titlow, 571 U.S. 12, 18 (2013) (quoting 28 U.S.C.

§ 2254(e)(1)).
                                                     2
      Case: 3:18-cv-00860-JJH Doc #: 19 Filed: 05/05/20 3 of 7. PageID #: 1199



        Phillips presents the following grounds for relief:

        Ground One: Petitioner was denied “his constitutional right to effective assistance
        of counsel and right to confrontation.”

                 Supporting Facts: “Phillips was denied his right established by the
        confrontation clause when the trial court plainly permitted Detective Baker to testify
        about the video tape based upon knowledge obtained from those [who] did not
        testify at trial. Trial counsel failed to object.”

        Ground Two: Petitioner was denied “his constitutional right to effective assistance
        of counsel and right to fair trial and trial by jury.”

                Supporting Facts: Petitioner’s “trial counsel in this matter failed to properly
        and timely investigate multiple instances of [juror] bias and impropriety and asserted
        weak objections. The issues were not timely filed to the Ohio Supreme Court for
        review.”

(Doc. No. 1 at 6, 8).

        A.      EQUITABLE TOLLING

        The AEDPA requires a state habeas petitioner to file suit within one year of the date on

which the petitioner’s state court judgment became final. 28 U.S.C. § 2244(d)(1). Judge Burke

concluded Phillips’ limitations period began on July 8, 2016, and expired on July 10, 2017. (Doc.

No. 14 at 12). Phillips was on notice his petition was due in early July 2017, if not earlier. In a letter

dated May 10, 2017, an attorney Phillips sought to retain noted Phillips’ belief that his petition was

due in May or June 2017. (Doc. No. 17-2 at 1). The attorney calculated the deadline as July 6, 2017.

(Id.). Phillips did not file his petition until April 9, 2018, nearly 9 months after the filing deadline.

        Phillips argues his filing deadline should be equitably tolled, and his petition deemed timely,

because he faced extraordinary circumstances which prevented him from meeting the statutory

deadline. (Doc. No. 17).

        In order to demonstrate he is entitled to equitable tolling, Phillips must prove he was

“pursuing his rights diligently,” and “some extraordinary circumstance stood in his way and


                                                     3
      Case: 3:18-cv-00860-JJH Doc #: 19 Filed: 05/05/20 4 of 7. PageID #: 1200



prevented timely filing.” Hall v. Warden, Lebanon Corr. Inst., 662 F.3d 745, 749 (6th Cir. 2011)

(quoting Holland v. Florida, 560 U.S. 631, 649 (2010)). The AEDPA’s one-year limitation period may

be equitably tolled when the “litigant’s failure to meet a legally-mandated deadline unavoidably arose

from circumstances beyond that litigant’s control.” Hall, 662 F.3d at 749 (quoting Robertson v.

Simpson, 624 F.3d 781, 783 (6th Cir. 2010)).

        Phillips asserts he is entitled to equitable tolling because his family encountered financial

difficulties which prohibited them from making payments to the attorney Phillips sought to hire to

draft his habeas petition and because he was placed in restrictive housing shortly before the filing

deadline without access to the law library, where he remained for approximately four months before

being transferred to another prison where he was held in another restrictive housing unit for another

three months, also without access to the law library. (Doc. No. 17 at 6-8).

        Phillips fails to show he was prevented from filing on time by circumstances outside of his

control. He knew several weeks before the filing deadline that his attorney would not do any further

work on his case unless Phillips paid down the balance on his outstanding bill. (Doc. No. 17-3). He

knew, by letter dated July 24, 2017, that he should file his petition “as soon as possible” and include

“every argument raised on appeal.” (Doc. No. 17-6 at 1). Phillips chose not to file his habeas

petition at that time, or after receiving further urging to do so. (Doc. No. 17-11 at 6).

        Phillips’ blanket assertions that he lacked access to the law library are belied by his own

contemporaneous statements.1 (See Doc. No. 17-11 at 6 (noting Phillips informed his former




1
   While Phillips complains he was prohibited from accessing the law library or prison legal clerks by
staff at the two prisons in which he was housed during the relevant period, the Constitution protects
his right of access to the courts, not to a prison law library. Lewis v. Casey, 518 U.S. 343, 350-51
(1996). Phillips does not contend staff prohibited him from receiving his mail, which included
instructions from an attorney on how and when to file his habeas petition, or from mailing his
petition to be filed by the Clerk of Court.

                                                    4
      Case: 3:18-cv-00860-JJH Doc #: 19 Filed: 05/05/20 5 of 7. PageID #: 1201



attorney he was able to go to the prison’s law library)). Further, Phillips was placed in restrictive

housing due to his conduct inside the institution. (Doc. No. 17-11 at 1).

        While a transfer to another prison may constitute an extraordinary circumstance in some

cases, Solomon v. United States, 467 F.3d 928 (6th Cir. 2006), Phillips fails to demonstrate his transfer

rises to that standard. Instead, like his placement in restrictive housing in July 2017, Phillips was

transferred to a different prison after his security level was increased due to his conduct. (Doc. No.

1-1 at 2).

        Nor did Phillips begin working to complete his habeas petition after he was transferred.

Instead, he spent several months seeking to obtain documentation that he had been in restrictive

housing prior to his transfer and to support his affidavit of indigency. (Doc. No. 1-1 through Doc.

No. 1-5).

        Phillips’ conduct between February 2017 and April 2018 demonstrates a lack of diligence,

not exceptional circumstances. Hall, 662 F.3d at 752. I overrule his objections and conclude he is

not entitled to equitable tolling.

        B.      PROCEDURAL DEFAULT

        Judge Burke recommended, even if I were to assume Phillips could establish he was entitled

to equitable tolling, that I conclude his claims are barred by the procedural-default doctrine. (Doc.

No. 14 at 14-18).

        The procedural default rule bars a federal habeas petitioner’s claims if (1) the state court

declined to consider the merits of an issue because the habeas petitioner failed to comply with state

procedural rules, or (2) if the petitioner failed to fully pursue a claim through the state’s “ordinary

appellate review procedures” and now no longer is able to raise the claim, unless the petitioner

establishes cause for the default and resulting prejudice, or that a fundamental miscarriage of justice




                                                     5
      Case: 3:18-cv-00860-JJH Doc #: 19 Filed: 05/05/20 6 of 7. PageID #: 1202



would occur if the claim is not reviewed. Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006)

(quoting O'Sullivan v. Boerckel, 526 U.S. 838, 847-48 (1999)).

        Phillips does not object to Judge Burke’s recommendation. (Doc. No. 17). The failure to

file written objections to the Magistrate Judge’s Report and Recommendation constitutes a waiver of

a determination by the district court of an issue covered in the report. Thomas v. Arn, 728 F.2d 813

(6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also Walters, 638 F.2d at 950 (6th Cir. 1981); Smith v.

Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (“only those specific

objections to the magistrate’s report made to the district court will be preserved for appellate

review”).

        Phillips presented both grounds for relief as his assignments of error in his direct appeal of

the jury’s guilty verdict. Ohio v. Phillips, 2016-Ohio-3105, 2016 WL 2957049 (Ohio Ct. App. May 23,

2016). He did not file a timely appeal of the appellate court’s decision. Instead, Phillips

subsequently filed a motion for delayed appeal, which the Supreme Court of Ohio denied. (Doc.

No. 9-1 at 142-50). Therefore, even if I were to assume Phillips could show he was entitled to

equitable tolling of the limitations period, he failed to pursue his claims through the state courts’

ordinary appellate procedure and his claims are barred by the procedural default rule. Williams, 460

F.3d at 806.

                                          V.    CONCLUSION

        For the reasons stated above, I overrule Phillips’ objections, (Doc. No. 17), to Judge Burke’s

Report and Recommendation, (Doc. No. 14), and adopt the Report and Recommendation in full. I

conclude Phillips’ petition was untimely and he is not entitled to equitable tolling. Even if I assumed

he could satisfy the showing required for application of the equitable tolling doctrine, his claims are

procedurally defaulted.




                                                     6
      Case: 3:18-cv-00860-JJH Doc #: 19 Filed: 05/05/20 7 of 7. PageID #: 1203



        I also conclude Phillips fails to make “a substantial showing of the denial of a constitutional

right,” 28 U.S.C. § 2253(b)(2), and I will not issue a certificate of appealability.

        So Ordered.


                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                     7
